Citation Nr: 1146489	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for lumbosacral strain with transitional vertebra (hereinafter "low back disorder") and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active duty from November 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, North Dakota.  

In 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2011).  The February 2011 opinion and addendum, provided by Dr. M.G., has been received and associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The February 1974 Board decision and August 1982, July 1998, and February 2002 rating decisions are final.  

3.  Some of the evidence received since the February 2002 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

4.  The Veteran is presumed sound upon entry into active service and there is no clear and unmistakable evidence to show that the Veteran's degenerative disc disease of the spine existed prior to service.

5.  The evidence is at least in relative equipoise regarding whether the Veteran's degenerative disc disease of the spine is related to active duty.  

6.  The Veteran's transitional vertebra of the spine is a congenital defect and the most persuasive medical evidence does not show that the Veteran had additional disability from a superimposed disorder in service.


CONCLUSIONS OF LAW

1.  The February 1974 Board decision and August 1982, July 1998, and February 2002 rating decisions are final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 38 C.F.R. § 20.1100, 20.1103 (2011). 

2.  The evidence received subsequent to the February 2002 rating decision is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving the benefit of the doubt in favor of the Veteran, degenerative disc disease was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  A transitional vertebra of the spine was not aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 11131, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO did provide the Veteran with notice in December 2005, prior to the initial decision on the claim in January 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the appellant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran about the information and evidence that is necessary to substantiate his claim for service connection.  Specifically, the December 2005 letter stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.  

Furthermore, the RO notified the Veteran about the information and evidence that VA will seek to provide.  The December 2005 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The December 2005 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency.

Further, the separate March 2006 letter informed the Veteran regarding the assignment of disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board recognizes that the Veteran was not provided notification of these elements prior to the initial adjudication of the claim.  However, the Veteran's claim was readjudicated by the April 2006 statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, all notification requirements have been met.  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the Veteran's application to reopen the claim of service connection for a low back disorder, the Board has reopened the claim in the decision below.  Therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, and by affording a VA examination.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations in July 2001, December 2001, and November 2005.  The Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a full reading of the treatment records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided opinions, relying on and citing to the records reviewed.  The Board acknowledges the Veteran's contention regarding the adequacy of the November 2005 VA examination as it was conducted by a nurse practitioner.  The Court has held that whether a specialist or physician is available or necessary to perform the examination is a matter which the RO is better equipped to discern but ordinarily there is no requirement that VA medical examinations be conducted or opinions be rendered by physicians.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (quoting Dorland's Illustrated Medial Dictionary 1294 (30th ed. 22003), in observing that a registered nurse practitioner is one who, by definition, has "advanced educaton and clinical training in a specialized area of health care . . . [and] can diagnose, prescribe, and perform procedures.").  As noted above, the Board finds that the November 2005 VA examination is adequate as the examiner reviewed the claims file, performed a physical examination of the Veteran, and provided a rationale for the expressed opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   In addition, the Board obtained a VHA opinion.  The Board also finds that the opinion is adequate as the examiner reviewed the claims file and responded to the Board's questions, providing a rationale and citing the medical literature for the expressed opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

New and Material Evidence 

The Veteran's claim for service connection for a low back disorder was first denied by a November 1972 rating decision.  The Veteran appealed the decision and his claim was denied by a February 1974 Board decision.  The February 1974 Board decision is final.  38 C.F.R. § 20.1100.  Thereafter, the August 1982 rating decision denied the Veteran's claim for service connection because no new and material evidence had been submitted that would warrant a change in the prior disallowance of service connection.  The Veteran was provided notification of the decision and of his appellate and procedural rights (1-4107 enclosure) but did not appeal the decision.  Therefore, the August 1982 rating decision is final.  See 38 C.F.R. § 20.1103.  The July 1998 rating decision denied entitlement to service connection because new and material evidence adequate to reopen the claim for service connection had not been submitted.  The Veteran was provided notification of the decision and of his appellate and procedural rights, but did not appeal the decision.  Therefore, the July 1998 rating decision is final.  Id.  The February 2002 rating decision confirmed and continued the denial of service connection.   The Veteran was provided notification of the decision and of his appellate and procedural rights, but did not appeal the decision.  Therefore, the February 2002 rating decision is final.  Id.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when 'new and material evidence' is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the last denial in February 2002 consists of the service treatment records, VA treatment records, the December 2001 VA medical opinion, the Veteran's statements, and the July 2001 VA examination report.  The RO denied the Veteran's claim for service connection as the evidence was insufficient to show that the Veteran's preexisting low back disorder was permanently aggravated by active duty.  

As the previous denial of service connection was premised on a finding that the Veteran's preexisting disorder was not aggravated by active duty, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran's preexisting low back disorder was aggravated by active duty.  

The evidence associated with the claims file subsequent to the February 2002 rating decision includes the Veteran's statements, updated VA treatment records, the November 2005 VA examination report, Dr. V.C.'s letter, and VHA.  

With respect to the Veteran's application to reopen his claim for service connection for a low back disorder, the Board finds that there is new and material evidence to reopen the claim.  In an August 2005 letter, the Veteran's VA physician, Dr. V.C., stated that he reviewed copies of the Veteran's service treatment records and opined that the Veteran's preexisting back condition could have worsened while in the service.  The letter is 'new' in that it was not before the RO at the time of the prior final rating decision.  The Board also finds that the letter is 'material.'  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  As the letter suggests that the Veteran's low back disorder may have been aggravated by active duty, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be 'competent.'  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-- that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Board observes that the enlistment examination report includes a diagnosis of low back strain, not disabling.  Therefore, with respect to a low back strain, the presumption of soundness does not apply.  However, the Veteran is not currently diagnosed with a back strain, but instead, has a current diagnosis of degenerative disc disease and transitional vertebra.  See 2001 VA examination reports; November 2005 VA examination report; VA treatment records.  Therefore, the Board must address the more difficult question in this case - whether the Veteran's degenerative disc disease preexisted service.  As noted above, the enlistment examination report only reveals a notation of low back strain and therefore with respect to the degenerative disc disease, the Board concludes that the Veteran is presumed under the law to have been sound at the time of his entrance into military service.  See 38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's degenerative disc disease both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Here, the Board concludes that the evidence is insufficient to meet the first requirement.  As noted above, the enlistment examination report shows that the Veteran was diagnosed with a back strain, not disabling and the spine was clinically evaluated as normal.  A letter from Dr. G.F.P., explained that he first saw the Veteran on February 17, 1970, stating that he had a mid lumbar backache, worse on lifting and bending, for three years following an accident when he fell on his back while water skiing.  On examination, there was no loss of back motion.  Straight leg raising was 90 degrees bilaterally without pain.  Heel to toe walking was within normal limits.  Ankle and knee reflexes were normal.  X-rays of lumbar spine showed orientation of the lower facettes in the frontal plane.  The diagnosis of back strain, possibly related to the so-called unstable back which was noted on x-ray was made.  He was advised to have a firm bed, to lift correctly and to do postural exercises.  When seen again on April 4, 1970, he had improved somewhat.  

The Board finds that the evidence is not sufficient to rebut the presumption of sound condition at entrance to service.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disc disease preexisted service.  Here, there is no diagnosis or findings of disc disease prior to active duty.  Therefore, as a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that the degenerative disc disease did not preexist the Veteran's period of active duty.

Thus, the issue becomes whether the Veteran's degenerative disc disease was incurred during the Veteran's active duty.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).  The current medical evidence of record shows that the Veteran has a diagnosis of degenerative disc disease.  

The service treatment records show that the Veteran had consistent complaints of back pain.  The April 1971 record noted that the Veteran reported intermittent low back pain.  The April 1971 x-ray report noted that the clinical history involved a backache of several years duration and a history of previous abnormal L-S series.  The results showed that there was a transitional vertebra.  The May 1971 record noted that the x-ray showed transitional vertebra.  The impression was listed as low back pain.  Another May 1971 record shows that the Veteran had a history of low paralumbar pain during the past four years.  There was full range of motion of L-spine except was about 6 inches short of toe touching.  There was no spasm, scoliosis, or point tenderness.  The x-rays from April 1971 appeared normal to the examiner except mild asymmetry of left transverse process of L-5.  The impression was listed as possible functional low back pain.  A subsequent May 1971 record noted that the Veteran reported that he was somewhat better.  The patient history included a fall while skiing in 1967.  The impression was resolving mild L-S strain.  A June 1971 record noted that the Veteran felt that his back still felt crushed.  The impression was listed as mild L-S strain.  The June 1971 sick call record shows that the Veteran returned stating that his low back pain has persisted despite foregoing evaluations and treatment.  The June 1971 x-ray report shows that there was a transitional vertebra with lumbarization of S1.  A June 1971 clinical record noted that the Veteran reported a history of a fall prior to induction and complained of intermittent back pain.  This pain was especially prominent while asleep or sitting for prolonged periods of time.  The x-ray showed a transitional vertebra.  The impression was listed as mild degenerative back disease.  The September 1971 record noted that the Veteran had pain in the lumbar region.  The impression was listed as mild degenerative back disease.  The Veteran was told to have no prolonged sitting or heavy lifting.  The October 1971 sick call treatment record shows that the Veteran's back was painful at all times but especially bad when he sits for a long time.  This weekend, he had a long drive and his back was very painful.  The impression was listed as transitional vertebra and mild degenerative back disease.  The Veteran was told to put heat on his back, rest, exercises, and no prolonged sitting.  The October 1971 clinical record shows that the Veteran reported no history of trauma but was having difficulty regarding chronic low back pain.  The Veteran was there for a chair back brace measurement.  It was noted that the Veteran had degenerative type back problems.  The Medical Board report shows that the Veteran had a history of a fall prior to induction.  However, on induction, it was suggested that he had a low back strain which was not considered disqualifying.  X-rays were negative except for the fact that there was a transitional vertebra.  Since the Veteran had been in the service, he has had persistent low back pain.  The nature of this pain; however, is intermittent and is especially prominent while asleep or sitting for prolonged periods of time.  He stated that mild activity improves his pain; however, severe activity causes him to have more pain.  Physical examination on admission was normal except for examination of the back which showed no paraspinous muscle spasm with a full range of motion.  There was no lordosis or scoliosis.  Straight leg raising was negative bilaterally and Patrick's test was negative bilaterally.  Neurologically, the Veteran was negative.  Although he did have a full range of motion in the back, on extremes of extension, the Veteran complained of pain.  The x-ray showed a transitional vertebra with mild degenerative changes.  After the Veteran was initially seen, he was treated with conservative therapy which involved aspirin and muscle relaxants.  However, this failed to alleviate his pain and he was tried with a chair back brace.  This improved him somewhat, but although he could tolerate prolonged activity much better, he still continued to complain of similar symptoms.  It was the opinion of the Medical Board that the Veteran had the diagnoses of degenerative disc disease with transitional vertebra.  

In a lay statement from the Veteran's father, M.H.S., he stated that from his personal observation, he would consider his son to be in worse physical condition than he was before he went into service.  His back condition seems to have been aggravated, causing him to walk in a more stooped condition; also his lifting ability was very limited.  He has to have a very firm mattress to aid him in comfortable sleep.  A back brace is of some help, but prolonged sitting or standing causes misery and mental anguish reflecting in his disposition and ability to get along with others.  

The Veteran was afforded a VA examination in October 1972.  The Veteran stated that he developed low back pain first in 1970 before entering the service.  At that time, his private doctor took some x-rays on his back but no specific diagnosis was made.  He stated that his back bothered him in service while in the U.S. Navy at Great Lakes in 1971.  At that time, he had no injury.  His back just became lame.  During April 1972, while stationed at the U.S. Naval base at Key West, Florida, he developed a low backache.  At that time, he was treated in the outpatient department of the U.S. Naval Hospital there.  He was given x-rays and a corset was also ordered.  He stated that he was on light duty for the last year he was in the service.  At the present time, he stated that he still gets some pain in the low back if he exercises too much or if he lifts too heavily.  He has had no time loss from his work since leaving the service.  The examination showed the Veteran to be tall and slender and pointed directly to the lumbosacral joint as the painful spot in his back.  His back was straight.  He has no scoliosis.  He was able to bend forward and reach within three inches of the floor.  Lateroflexion of the dorsolumbar spine was normal bilaterally.  No neurological findings were noted.  He did not complain of any pain radiating from either lower extremity.  The diagnoses were listed as strain, lumbosacral joint, chronic and transitional vertebra, L-5, S-1.  The October 1972 x-ray report noted that there was a transitional vertebra of the lumbosacral area.  Lateral view reveals minimal spur formation of the first two lumbar vertebrae with some irregularity of the disc space and widening at that level.  

In an October 1973 statement, the Veteran explained that it was true that he did have a back condition prior to and at the time of his enlistment.  He stated that his back condition was aggravated by his military assignment (school training) which required long periods of sitting in classrooms.  He noted that the back condition was increasing in severity in March of 1971 while in school in Great Lakes, Illinois.  He did not report to a hospital or sick bay at that time.  While attending school at Key West, Florida, in April 1971, he reported to sick bay with the back condition.  He was given medication and x-rayed.  In October or November of 1971, he was referred to a consultation with an orthopedic surgeon who prescribed a back brace and informed him that sitting for long periods of time was the worst thing in the world for a back condition and this would account for the increase in the severity of the condition.  He stated that he was treated by the doctor in June of 1972 when the doctor indicated that the brace was not helping and the condition could not be surgically corrected.  In another November 1973 statement, the Veteran explained that he was treated by a chiropractor prior to his induction physical and advised to wear a sacro-iliac belt.  He stated that it appeared to him that the prescribing of a chairback brace indicated that the claim for aggravation should be allowed.  

A letter from Dr. J.M.K. stated that the Veteran was seen by him on October 9, 1973 for low back pain.  The only positive finding on examination and evaluation was the presence of sacrolized fifth lumbar vertebra.  He advised the Veteran to continue conservative care of his low back and the avoidance of heavy work.

The December 1994 record noted that the Veteran started up a snowblower and had pain in his shoulder and his back.  Objectively, there was pain in the LS spine consistent with LS sprain/strain.  The assessment was listed as LS sprain/strain.  

The December 1994 x-ray report shows an impression of partial lumbarization of the S1 vertebra and mild degenerative changes at the L2-3 and L3-4 disc levels.

The May 1995 examination report shows that the Veteran had history of chronic back pain, he thinks secondary to a water-skiing accident 16 years ago.  The impression was listed as acute exacerbation of chronic back pain.      

Private treatment records dated from June to July 1995 show impressions of chronic lumbosacral strain.  

The Veteran underwent a general medical examination in September 1997.  The Veteran reported that he was in a significant motor vehicle accident on or about January 24, 1997.  The accident resulted in an acute extension flexion injury of the cervical spine and acute low back pain.  The Veteran stated that he suffered displacement of three lumbar discs.  Review of outside MRI studies of the lumbar spine revealed protrusion of only the L4-L5 disc with two other bulging discs noted.  Examination of the back showed normal thoracolumbar curvature with no abnormal rotation or scoliosis.  Tenderness was indentified at the lumbosacral junction but not over sacroiliac joints.  Tenderness was also evident over the posterior sacrum and to a lesser extent over the coccyx when palpated.  Musculature was symmetric.  The studies of the lumbar spine showed a transitional vertebra at the lumbosacral level with attempted lumbarization of S-1, i.e., attempted six lumbar vertebral bodies.  There is no evidence of fracture or malalignment.  No disc space reduction was seen.  There was mild hypertrophic spurring.  The impression was listed as transitional vertebra at lumbosacral level.  The assessment was listed as status post motor vehicle accident on January 24, 1997.  The Veteran had disc protrusion/rupture at L4-L5 level with several other bulging but not herniated discs identified in the lumbar spine region.  In addition, x-rays as early as June 1971 showed lumbarization of S-1 giving him the relative equivalent of six lumbar type vertebrae below T-12 level.  

The May 2001 VA treatment record reveals that the Veteran complained of chronic low back pain.  The MRI showed mild circumferential disc bulge at L1-L2, mild spinal stenosis at L2-3 and disc problems at L3-4 and L4-5.  These back/neck problems in his medical opinion were as likely as not related to a service injury or event occurring during the Veteran's military service.  

The Veteran was afforded a VA examination in July 2001.  The Veteran and the records provided the following history:  Lumbosacral degenerative disc disease.  The records indicated that the Veteran originally injured his low back in 1967 during a water skiing injury.  In February 1970, he was seen by a private physician for an acute low back injury after he had been involved in lifting.  In November 1970, the Veteran entered the military.  Service treatment records indicated that the Veteran was seen multiple times in 1971 for low back pain.  The Veteran stated that he was given a back brace and whirlpool as well as oral analgesics.  In September 1972, the Veteran was separated from the military due to a preexisting low back condition.  The records indicate that a VA examination was performed in 1972 which indicated that there had been no worsening of the Veteran's low back condition during his military service.  The Veteran then injured his low back in January 1997, during a motor vehicle accident.  Records indicate that an MRI was obtained of his lumbosacral spine on March 2001 showing developmental stenosis and degenerative disc disease.  Currently, the Veteran stated that he had pain in the lower back, primarily on the right side.  He has used a cane intermittently since 1997 due to low back pain and knee pain.  The final diagnosis was listed as lumbosacral developmental spinal stenosis and degenerative disc disease.  

The Veteran was afforded another VA examination in December 2001.  He was seen by the same examiner in July 2001 concerning lumbosacral degenerative disc disease.  The examiner was requested to review the evidence and provide an opinion as to whether the Veteran's lumbosacral spine condition was permanently aggravated by his military service.  The Veteran's claims file was reviewed.  The Veteran's records indicate that the Veteran first experienced low back pain in 1967.  This was due to a water skiing accident.  He then was evaluated in February 1970 by a private physician after he developed acute low back pain after lifting.  He was diagnosed with strain.  In November 1970, the Veteran then entered the military.  Records indicate that in 1971 the Veteran was seen multiple times by military medical providers concerning low back pain.  He was treated by a brace, whirlpool therapy, and analgesics.  In September 1972, the Veteran separated from the military secondary to a preexisting low back condition.  The Veteran was seen in October 1972 by Dr. S.  The evaluation report is available.  Dr. S. indicated that the Veteran reported at that time first experiencing low back pain in 1970 but he had been seen multiple times in 1971 for episodes of low back pain but specifically denied any injury occurring initating his episodes of low back pain.  Dr. S. indicated that the Veteran was evaluated in April 1972 and diagnosed with developmental abnormalities.  A plain film obtained in October 1972 revealed transitional anatomy, spurring and disc space changes of the lumbosacral spine.  Dr. S.'s evaluation resulted in a diagnosis of chronic strain with transitional vertebrae.  The VA examination resulted in the opinion that there had been no worsening of the Veteran's low back condition during military service.  Then, in January 1997, the Veteran sustained recurrent injury to his low back during a motor vehicle accident.  An MRI was obtained in March 2001 showing developmental stenosis and degenerative disc disease.  It is the opinion of this examiner after review of the medical records and history obtained from the Veteran that there was no indication of permanent aggravation of the lumbosacral spine condition during military service.  There was no incidence of specific injury to the low back during military service.  The final diagnosis was listed as lumbosacral developmental spinal stenosis and degenerative disc disease.   

In an August 2005 letter from the Veteran's VA physician, Dr. V.C., it was noted that the physician reviewed copies of the Veteran's medical records.  The records were from a period when he was in the service in 1971.  In his opinion, the Veteran's preexisting back condition could have worsened while in the service.  

In an October 2005 VA treatment record, a VA physician, Dr. J.J.H., noted that the Veteran's medical records from 1971 were reviewed.  Dr. J.J.H. noted that he was not sure if the Veteran had active discogenic disease at that time.  There was no lumbar CT scan and no MRI was available at that time.  

The Veteran was afforded another VA examination in November 2005.  The Veteran was in the military from 1970 to 1972.  Prior to going into the military, in 1967 he had a water skiing injury to his back.  He states that in 1970, he went into the military and in 1971, he was doing a lot of sitting and that was when he first noticed he was having back pain.  The pain exacerbated so much that he was seen multiple times and was given a back brace, whirlpool, medications, etc.  Finally, in September 1972, he was separated from the military due to his preexisting back condition.  In looking at his records, there is no indication that there had been any worsening of his low back condition since he started the military.  In other words, his range of motion was normal.  Therefore, it was opined that this was not related to service but was a preexisting condition.  In talking with the Veteran, in 1997, he was in a significant motor vehicle accident.  He went to the hospital.  He had pain in his upper back but also had significant pain in his lower back.  In 2000, he was involved in another accident where he was turning a corner and another car hit the passenger side of the door and totaled his car.  He stated that he did not have any significant increase in pain at that time.  Looking also at the history, the Veteran does have a congenital problem with the transitional vertebra of the fifth lumbar.  At this time, the Veteran complains that it keeps getting worse.  The diagnosis was listed as degenerative disease of the lumbar spine.  The examiner opined that the Veteran's lumbar disease (back condition) was not related to his complaints in the military.  In reviewing his records, the record shows that he did have a preexisting medical condition.  Post military, it is noted that he has had several other injuries to his back.  The examiner also noticed that he has diffuse osteoarthritis in numerous areas of his body, which are not related to his military history.  The examiner opined that his back pain was not exacerbated or aggravated by his military history as according to the Veteran, he started noticing problems from sitting, which would have happened regardless of military.  Therefore, it is not related.  

In a November 2005 VA treatment record, Dr. J.J.H., stated that the service medical records were discussed with the Veteran.  The Veteran had problems with low back pain and sitting.  There is the probability of having discogenic disease and the radiologic technology was mainly consistent of plain x-rays only.  MRI was not available yet and the CT scan technology was unlikely available for the Veteran.  The exam records are limited from early 1970.  There was a history of low back pain prior to service but there was a significant exacerbation with problems sitting which is suggestive of a potential disc problem from that time.

The Board requested a VHA opinion.  The examiner reviewed the claims file.  The examiner noted that the symptoms of the preexisting back strain worsened during service.  The possible increase in severity was consistent with the natural progression of the disorder.  There was no indication of a permanent worsening or aggravation of the disorder beyond its natural progression as a result of his active service.  First, there was no evidence that the underlying disorder actually worsened.  Furthermore, the only activity or injury that has been cited is the prolonged sitting the Veteran had to do as part of his classroom training for eight hours a day for several months (it should be noted that this sitting occurred after he had presented on numerous occasions for low back pain and that at least some of this sitting in class occurred after he was determined to be unfit for duty prior to his discharge).  While prolonged sitting may have caused the Veteran physical discomfort, there is little likelihood that such activity would cause a worsening of the condition beyond its natural progression.  The Veteran's degenerative disc disease is a separate manifestation/disability and the chronic back strain that the Veteran has acknowledged is neither necessary nor sufficient to produce the degenerative disc disease.  The transitional vertebra was a congenital condition.  The description of the finding varies from "partial sacrilization of L5 on the right (per a record dated in 1994) to partial lumbralization of the S1 vertebra (per radiologist on June 1971).  In general, a transitional vertebra is not considered a "defect" per se.  It is considered an anatomic variant and is present in approximately 5% of the population.  There is controversy as to whether this produces symptoms of and by itself.  However, none of this has any bearing as to whether or not there was a worsening of the underlying condition as a result of his active service.  

In an addendum to the VHA, the examiner was asked to address whether the transitional vertebra worsened in service and whether the Veteran's degenerative disc disease was evidence of aggravation or was otherwise related to a disease or injury incurred in military service.  The examiner first noted that a transitional vertebra does not worsen, it is just there.  In addition, the claim that sitting 8 hours a day is not substantiated as causative for worsening of lumbar degenerative disc disease beyond the natural progression.  The fact is that the Veteran had a preexisting condition when he entered the military (back pain and a transitional lumbar vertebra).  There is no indication that he engaged in any activity that had a consistently demonstrable effect on degenerative disc disease beyond its natural course.  To claim that degenerative changes that occurred later in life were a result of his time and activities the claimant describes that were mandated by his military service is not supported to a reasonable degree by the literature.  Life and the activities that are a part of living could be considered to be an integral part of the degenerative process.  In his opinion, there was less than a 50 percent likelihood that the degenerative disc disease was causally or etiologically related to the symptomatology in service or otherwise related to a disease or injury in military service.  

In reviewing the medical evidence in this case, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's degenerative disc disease was incurred in active service.  As noted above, the record shows that the Veteran was medically discharged from service for degenerative disc disease and transitional vertebra in 1972 - a finding made by the Medical Board.  However, shortly after separation from service, the Veteran was afforded a VA examination in October 1972 in which the Veteran was diagnosed with strain, lumbosacral joint, chronic and transitional vertebra, L-5, S-1.  The Veteran was not diagnosed with degenerative disc disease.  However, the October 1972 x-ray report noted irregularity of the disc space and widening of the first two lumbar vertebrae.  Yet, the December 1994 x-ray report, completed prior to the Veteran's post-service accidents, showed degenerative changes at the L2-3 and L3-4 disc levels.  Furthermore, in a November 2005 VA treatment record, Dr. J.J.H., stated that the service treatment records were reviewed wherein the Veteran reported problems with low back pain and sitting.  Dr. J.J.H. explained that there was a probability of having discogenic disease and the radiologic technology was mainly consistent of plain x-rays only.  MRI was not available yet and the CT scan technology was unlikely available.  He noted that there was a significant exacerbation of low back pain during service which was suggestive of a potential disc problem from that time.  The Board acknowledges the VA examiners' opinions that the lumbar strain was not aggravated by service; however, none of the VA examiners appeared to note the diagnosis of degenerative disc disease upon separation from service.  The Board requested clarification from the VHA; however, again, it was not clear as to whether the disc disease had its onset during active duty.  Indeed, the first evidence of disc disease is in the service treatment records.  While the Board acknowledges the negative nexus opinions in this case, the Board finds it necessary to conclude as a matter of law that the Veteran's current disability is related to the first evidence of degenerative disc disease.  The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's degenerative disc disease was incurred in active service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for degenerative disc disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304.

Finally, the Board acknowledges that the Veteran was assessed with a transitional vertebra during active duty.  Congenital or developmental defects are not 'diseases or injuries' within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01- 85 (March 5, 1985).  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental 'disease' and a congenital 'defect' for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental 'defect,' on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  The Board notes that congenital or developmental defects are not 'diseases or injuries' within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, if during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45, 711 (1990) (a reissue of General Counsel opinion 01- 85 (March 5, 1985).

The Veteran's enlistment examination report does not reveal a diagnosis of transitional vertebra.  Thus, the Board finds that the presumption of soundness attaches in this case.  38 U.S.C.A. § 1111.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disorder preexisted service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  In this regard, the Board notes that there is sufficient medical evidence indicating that the Veteran's transitional vertebra preexisted the Veteran's period of active service.  The post-service medical records, to include VA examination reports and the VHA state that the Veteran's transitional vertebra was a congenital defect.   Thus, the Board finds that the consistent characterization of the Veteran's transitional vertebra as a defect by medical professionals rises to the level needed to meet the standards of clear and unmistakable evidence of the pre-service existence of transitional vertebra.  

However, with respect to rebutting the presumption of soundness, the Board's inquiry does not end with a determination that the Veteran's condition clearly and unmistakably preexisted service.  As noted above, service connection for a congenital defect may be granted for an additional disability due to a disease or injury superimposed upon such defect during service.  In this regard, the service treatment records show that the Veteran complained of chronic back pain.  However, the Veteran did not report any superimposed injury or disease.   The February 2011 VHA and the addendum note that the Veteran's transitional vertebra was a congenital defect.  When asked if there was any evidence of aggravation, the examiner explained that the transitional vertebra is not worsened, that it is just there.  Moreover, it was specifically noted that there was no evidence of any injury to the low back during active duty.  In this case, the evidence is not sufficient to show that the Veteran incurred an additional disability as a result of a superimposed injury or disease.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995), see also Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The Board recognizes the Veteran's competent and credible statements regarding increased back pain during active duty.  However, while the Veteran can claim to experience these symptoms, he is not competent to testify that his transitional vertebra resulted in additional disability caused by a superimposed disease or injury during active duty.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is because the presence of a transitional vertebra needs to be verified by x-ray and other medical testing and an opinion as to whether it was aggravated by active duty is a determination to be made by a medical professional.  As noted above, the Board finds that the VHA opinion is the most persuasive evidence regarding the Veteran's transitional vertebra including whether it was aggravated by active duty.  
Again, the determinative issue concerning this particular claim is whether the Veteran's congenital defect was subject to superimposed injury or disease in service that resulted in increased or additional disability apart from this congenital defect, not whether this congenital defect, itself, was aggravated during or by his service.  And since his statements only, instead, concern this ultimately irrelevant issue of aggravation, they are insufficient to refute the VHA opinion.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for transitional vertebra.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for degenerative disc disease of the spine is granted.  

Entitlement to service connection for a transitional vertebra is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


